Case: 1:20-cv-00014-DRC-MRM Doc #: 21 Filed: 12/01/20 Page: 1 of 13 PAGEID #: 390




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

JEFFREY HAWKINS,

                       Petitioner,               :   Case No. 1:20-cv-014

       - vs -                                        District Judge Douglas R. Cole
                                                     Magistrate Judge Michael R. Merz

WARDEN, Belmont
 Correctional Institution,

                                                 :
                       Respondent.


                      REPORT AND RECOMMENDATIONS


       This habeas corpus case, brought pro se by Petitioner Jeffrey Hawkins under 28 U.S.C. §

2254, seeks relief from Petitioner’s convictions in the Hamilton County Court of Common Pleas.

The case is before the Court for decision on the merits on the Petition (ECF No. 4), the State Court

Record (ECF No. 10), the Return of Writ (ECF No. 11) and Petitioner’s Reply (ECF No. 19). The

Magistrate Judge reference in the case has recently been transferred to the undersigned to help

balance the Magistrate Judge workload in the District (ECF No. 20); ultimate decision of the case

remains with District Judge Cole.



Litigation History

       On May 2, 2016, a Hamilton County, Ohio grand jury indicted Hawkins on one count of

aggravated murder in violation of Ohio Revised Code § 2903.01(A)(2) and one count of murder in

violation of Ohio Revised Code Ohio Revised Code § 2903.02(A); both counts carried firearm

                                                 1
Case: 1:20-cv-00014-DRC-MRM Doc #: 21 Filed: 12/01/20 Page: 2 of 13 PAGEID #: 391




specifications (Indictment, State Court Record, ECF No. 10, Ex. 1). With the assistance of counsel,

Hawkins negotiated a plea agreement under which he was to plead guilty to one count of murder and

one count of felonious assault, each with a firearm specification. Id. at Ex. 6. The Plea Agreement

noted that it was pursuant to North Carolina v. Alford, 400 U.S. 25 (1970), and contained an agreed

sentencing range of fifteen to twenty years. After considering a presentence investigation report,

the trial judge sentenced Hawkins to an aggregate twenty years imprisonment.

       Hawkins appealed to the Ohio Court of Appeals for the First District which affirmed the

conviction and sentence. State v. Hawkins, 2018 Ohio App. LEXIS 3517 (1st Dist. Aug. 15, 2018),

appellate jurisdiction declined, 154 Ohio St. 3d 1432 (2018).

       On October 29, 2018, Hawkins filed a motion to withdraw his guilty plea on the grounds

that it was not knowing, intelligent, and voluntary and based on ineffective assistance of trial

counsel. The trial judge denied the motion and Hawkins did not appeal.

       Hawkins filed his Petition by placing it in the prison mail system November 15, 2019. He

pleads the following grounds for relief:

               Ground One: Trial Court erred to Hawkins (sic) prejudice by
               convicting him of multiple 3 year gun specifications attached to
               involuntary manslaughter and felonious assault and ordering the two
               gun specifications to run consecutive to each other in this Alford
               Agreed plea, where it was not voluntarily, knowing or intelligently
               made as to the multiple consecutive gun specifications, resulting in
               a violation of petitioner (sic) Due Process right, as guaranteed by the
               14th Amendment to the United States Constitution; and against
               Article 1, Section 16 of the Ohio Constitution.

               Ground Two: Trial Court erred to petitioner (sic) prejudice and
               abused its discretion by not ruling on petitioner (sic) affidavit of
               indigence, when it imposed $35,000.00 Non-Mandatory fines,
               resulting in a violation of petitioner (sic) Due process right, as
               guaranteed by the 14th Amendment to the United States
               Constitution, and against Article 1 Section 16 of the Ohio
               Constitution.



                                                 2
Case: 1:20-cv-00014-DRC-MRM Doc #: 21 Filed: 12/01/20 Page: 3 of 13 PAGEID #: 392




               Ground Three: Petitioner received ineffective assistance of counsel
               and is prejudiced by trial counsel (sic) failure to file affidavit of
               indigence, resulting in a violation of right to effective assistance of
               counsel as guaranteed by the Sixth Amendment to the United States
               Constitution, and Article 1, Section 10 of the Ohio Constitution.

               Ground Four: Trial court erred to petitioner’s prejudice by
               imposing an excessive consecutive prison term, resulting in a
               violation of right from cruel and unusual punishment, the violation
               is against the Eighth Amendment of the United States Constitution,
               and Article 1 Section 9 of the Ohio Constitution.

               Ground Five: Trial court erred by failing to replace petitioners (sic)
               trial counsel, resulting in a violation of the right to effective
               assistance of counsel, as guaranteed, by the Eighth Amendment, of
               the United States Constitution, and Article 1 Section 10 of the Ohio
               Constitution.

(Petition, ECF No. 4 PageID #66-67).



                                           Analysis



Claims under the Ohio Constitution



       Each of Petitioner’s Grounds for Relief contains a claim made under Article I, Section 9,

10, or 16 of the Ohio Constitution. Federal habeas corpus is available only to correct federal

constitutional violations. 28 U.S.C. § 2254(a); Wilson v. Corcoran, 562 U.S. 1 (2010); Lewis v.

Jeffers, 497 U.S. 764, 780 (1990); Smith v. Phillips, 455 U.S. 209 (1982), Barclay v. Florida, 463

U.S. 939 (1983). Therefore Petitioner’s claims under the Ohio Constitution should be dismissed

without prejudice for failure to state a claim upon which federal habeas corpus relief can be

granted.




                                                 3
Case: 1:20-cv-00014-DRC-MRM Doc #: 21 Filed: 12/01/20 Page: 4 of 13 PAGEID #: 393




Ground One: Invalid Guilty Plea as to Firearm Specifications



       In his First Ground for Relief, Hawkins asserts his guilty plea was not knowing, intelligent,

and voluntary insofar as his sentence to two consecutive three-year terms of imprisonment on the

firearm specifications.

       The First District considered this claim on direct appeal and held as follows:

               In his first assignment of error, Hawkins contends that the trial court
               erred by convicting him of multiple firearm specifications, and in
               ordering the sentences on those specifications to run consecutively
               to each other, because they were allied offenses of similar import.
               This assignment of error is not well taken.

               This case involves an agreed sentence, which is not subject to
               appellate review as long as it is authorized by law. State v.
               Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶
               16; State v. Williams, 1st Dist. Hamilton No. C-150320, 2016-Ohio-
               376, ¶ 4. But when a sentence is imposed for multiple convictions
               on offenses that are allied offenses of similar import, R.C.
               2953.08(D)(1) does not bar appellate review of the sentence even
               though it was jointly recommended by the parties and imposed by
               the court. Underwood at paragraph one of the syllabus; Williams at
               ¶ 5. An exception to this rule is when the state and a defendant
               stipulate in the plea agreement that the offenses were committed
               with a separate animus, thus subjecting the defendant to more than
               one conviction and sentence. State v. Rogers, 143 Ohio St.3d 385,
               2015-Ohio-2459, 38 N.E.3d 860, ¶ 20; Underwood at ¶ 29; Williams
               at ¶ 5-7.

               The record shows that the parties had stipulated that the two
               underlying offenses, involuntary manslaughter and felonious
               assault, were committed with a separate animus. A firearm
               specification is a sentencing enhancement, not a separate criminal
               offense. State v. Ford, 128 Ohio St.3d 398, 2011-Ohio-765, 945
               N.E.2d 498, ¶ 16; State v. Welninski, 6th Dist. Wood Nos. WD-16-
               039 and WD-16-040, 2018-Ohio-778, ¶ 101. The firearm
               specification is contingent upon the underlying felony conviction
               and does not contain a positive prohibition of conduct. Ford at ¶ 16.
               Therefore, if the underlying offenses were committed with a
               separate animus, then the firearm specifications were also
               committed with a separate animus.

                                                 4
Case: 1:20-cv-00014-DRC-MRM Doc #: 21 Filed: 12/01/20 Page: 5 of 13 PAGEID #: 394




               The trial court's statement at the sentencing hearing that the firearm
               specifications would merge does not change the fact that the firearm
               specifications were committed with a separate animus. Further,
               former R.C. 2929.14(B)(1)(g) permitted the imposition of
               consecutive sentences for the firearm specifications. See Welninski
               at ¶ 101-102.

               Hawkins also claims that his plea was not made knowingly,
               intelligently, and voluntarily because he believed that the
               specifications would be merged. A trial court must strictly comply
               with the provisions of Crim.R. 11(C) related to the constitutional
               rights a defendant waives by entering a guilty plea. State v. Ballard,
               66 Ohio St.2d 473, 476-478, 423 N.E.2d 115 (1981); State v. Fields,
               1st Dist. Hamilton No. C-090648, 2010-Ohio-4114, ¶ 8. It must
               substantially comply with the provisions of the rule relating to other
               notifications. State v. Nero, 56 Ohio St.3d 106, 107, 564 N.E.2d 474
               (1990); Ballard at 475-476; Fields at ¶ 8.

               Substantial compliance means that under the totality of the
               circumstances the defendant subjectively understands the
               implications of the plea and the rights he is waiving. Nero at 108. A
               defendant who challenges his plea on the basis that it was not
               knowingly, intelligently and voluntarily made must show that he
               was prejudiced. "The test is whether the plea would otherwise have
               been made." Nero at 108; Fields at ¶ 9.

               The record shows that the trial court strictly complied with the
               provisions of Crim.11(C) relating to Hawkins's constitutional rights
               and substantially complied with the rule in all other respects. The
               court conducted a meaningful dialogue to ensure that his plea was
               made knowingly, intelligently, and voluntarily. See Fields at ¶ 10.
               Hawkins agreed to a sentencing range of 15 to 20 years, and the
               sentence imposed by the trial court was within that range. The trial
               court's erroneous statement that the firearm specifications would
               merge did not cause him prejudice. Hawkins has not demonstrated
               that but for the erroneous statement, he would not have entered his
               pleas. We, therefore, overrule his first assignment of error.

State v. Hawkins, 2018 Ohio App. LEXIS 3517.

       Respondent defends this Ground for Relief on the merits, asserting the First District’s

findings of fact have not been shown to be clearly erroneous and its legal conclusions are neither

contrary to nor an objectively unreasonable application of Supreme Court precedent.



                                                 5
Case: 1:20-cv-00014-DRC-MRM Doc #: 21 Filed: 12/01/20 Page: 6 of 13 PAGEID #: 395




       In his Reply, Hawkins asserts “The trial judge himself stated that this case was one incident

and could only have, by law, one gun specification.” (ECF No. 19, PageID 380, citing Doc. No.

10, page 83 of 125, PageID 164). Petitioner’s citation is not to any transcript, but to his own pro

se purported quotation from the plea colloquy in his Memorandum in Support of Jurisdiction in

the Supreme Court of Ohio (ECF No. 10, Ex. 19, PageID 158 et seq.).

       The actual transcript of the change of pleading hearing is found at State Court Record, ECF

No. 10, PageID 225, et seq. Asked to state the terms of the plea agreement, the prosecutor stated

that Count One would be amended to murder and Count Two to felonious assault. Id. at PageID

227. “[B]oth of them have three-year Gun Specs. The agreement is that the offenses were

committed with a separate animus.” Id. On the very next page Judge Dinkelacker confirmed that

the plea entry included the separate animus admission. Id. at PageID 228. Defense counsel and

Hawkins separately also agreed. Id. The judge then confirmed that both sides agreed there was a

separate animus for the two offenses. Id.

       Upon inquiry from defense counsel, the judge made the statement Hawkins quotes that the

firearm specifications would be merged at sentencing because there was only one incident

involved. Id. at PageID 231-32. He then followed up by saying that the gun specifications to

Count One and Count Two would merge at sentencing, which Defendant said he understood. Id.

at PageID 233. However, when pronouncing sentence orally, the judge provided that the two

firearm specifications would run consecutive to each other: “Specification 2 to Count 2 is a three-

year firearm spec. That is to run consecutive to Count 1 as well as the three-year gun specification

on Count 1, so there is a total of 20 years the Ohio Department of Corrections.” (Transcript, ECF

No. 10, PageID 308). The final Judgment Entry of Conviction embodies this orally pronounced

sentence: eleven years for murder plus three years consecutive for the firearms specification to



                                                 6
Case: 1:20-cv-00014-DRC-MRM Doc #: 21 Filed: 12/01/20 Page: 7 of 13 PAGEID #: 396




Count One plus three years for felonious assault plus three years for the firearm specification to

Count Two (eleven plus three plus three plus three equals twenty)(ECF No. 10, Ex. 12).

       According to the First District, the trial judge misstated the law when he stated during the

plea colloquy that the two firearm specifications would merge at sentencing. But the court also

found this error did not prejudice Hawkins because he had not shown that he would not otherwise

have pleaded guilty. That amounts to a harmless error determination.

       Hawkins argument is that “I don’t believe it is legal or just to sentence someone to two

crimes when they were originally indicted for one act.” That is the logic behind Ohio Revised

Code § 2941.25, Ohio’s allied offenses statute, as it has been interpreted by the Supreme Court of

Ohio. But here Count One was reduced from aggravated murder all the way down to involuntary

manslaughter with the penalty reduced from mandatory life in prison to a maximum of eleven

years imprisonment. To achieve a sentence that the prosecution thought was fair, it was necessary

to add a conviction on the felonious assault count and to get an agreed sentencing range of fifteen

to twenty years. The sentencing range was plainly an important part of the plea agreement and

Hawkins receive the benefit of that bargain, an aggregate sentence of twenty years.

       Had the case gone to trial and Hawkins been convicted as charged, the court at sentencing

would, in all probability, have been obliged under Ohio Revised Code § 2941.25 to treat the killing

as one act and impose a sentence of life without parole plus three years on the merged firearm

specifications. To achieve an agreed sentencing range both sides thought was fair, it was necessary

to stipulate that the two offenses occurred with a separate animus as to each. Even if only one act

would have been found if the case was tried, it was not unlawful for the parties to stipulate to

separate animus and to allow that stipulated fact to control the outcome.

       Constitutional error is harmless if the habeas court is satisfied it did not have a substantial



                                                 7
Case: 1:20-cv-00014-DRC-MRM Doc #: 21 Filed: 12/01/20 Page: 8 of 13 PAGEID #: 397




and injurious effect or influence in determining the outcome. Brecht v. Abrahamson, 507 U.S. 619

(1993), adopting standard from Kotteakos v. United States, 328 U.S. 750 (1946). The First

District’s decision that the trial judge’s misstatement of the law during the plea colloquy did not

prejudice Hawkins is a reasonable application of Brecht. The First Ground for Relief should

therefore be dismissed.



Grounds Two and Three: Failure to Find Defendant Indigent



        In his Second Ground for Relief, Hawkins claims the trial court violated his due process

rights when it imposed a fine of $35,000. In his Third Ground for Relief, he claims he received

ineffective assistance of trial counsel in violation of his Sixth Amendment rights when his trial

attorney did not timely file an affidavit of indigence.

        Respondent argues these two claims are not cognizable in habeas corpus because Hawkins

is not in custody as a result of either of these asserted constitutional violations (Return, ECF No.

11, PageID 343, et seq.). Hawkins does not respond to this argument in his Reply (ECF No. 19,

PageID 381).

        Respondent is correct that habeas corpus jurisdiction only extends to constitutional errors

which have resulted in petitioners’ being in custody. Maleng v. Cook, 490 U.S. 488 (1989).

Hawkins is not in custody on the fine portion of his sentence. Therefore Grounds Two and Three

should be dismissed without prejudice to their renewal if at some future time Hawkins is in custody

for failure to pay the fine.




                                                  8
Case: 1:20-cv-00014-DRC-MRM Doc #: 21 Filed: 12/01/20 Page: 9 of 13 PAGEID #: 398




Ground Four: Excessive Punishment



          In his Fourth Ground for Relief, Hawkins claims his twenty-year consecutive sentence

constitutes cruel and unusual punishment in violation of the Eighth Amendment.

          Respondent asserts this claim is procedurally defaulted because it was not presented to the

First District as a constitutional claim (Return, ECF No. 11, PageID 352). Alternatively, the

Warden claims the First District’s decision is entitled to deference under 28 U.S.C. § 2254(d)(1).

Id. Hawkins replies that he had a record of thirty-five years of public service and this was not a

premeditated murder (Reply, ECF No. 19, PageID 382).

          To preserve a federal constitutional claim for presentation in habeas corpus, the claim must

be "fairly presented" to the state courts in a way which provides them with an opportunity to

remedy the asserted constitutional violation, including presenting both the legal and factual basis

of the claim. Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006); Levine v. Torvik, 986 F.2d

1506, 1516 (6th Cir.), cert. denied, 509 U.S. 907 (1993), overruled in part on other grounds by

Thompson v. Keohane, 516 U.S. 99 (1995); Riggins v. McMackin, 935 F.2d 790, 792 (6th Cir.

1991).

          There are occasions when a state court defendant will have made claims in the state courts

which, while not explicitly invoking the United States Constitution, in fact fairly place before the

state courts the substance, both facts and legal theory, of a claim or claims later made in habeas

corpus.

                 [T]he ways in which a state defendant may fairly present to the state
                 courts the constitutional nature of his claim, even without citing
                 chapter and verse of the Constitution, include (a) reliance on
                 pertinent federal cases employing constitutional analysis, (b)
                 reliance on state cases employing constitutional analysis in like
                 factual situations, (c) assertion of the claim in terms so particular as

                                                    9
Case: 1:20-cv-00014-DRC-MRM Doc #: 21 Filed: 12/01/20 Page: 10 of 13 PAGEID #: 399




                to call to mind a specific right protected by the Constitution, and (d)
                allegation of a pattern of facts well within the mainstream of
                constitutional litigation.

 Franklin v. Rose, 811 F.2d 322, 326 (6th Cir. 1987); accord, Whiting v. Birt, 395 F.3d 602 (6th Cir.

 2005); McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000).

        Examining Hawkins’ brief on appeal to the First District, the Magistrate Judge concludes

 Hawkins did not fairly present an Eighth Amendment claim. His argument is entirely in terms of

 the Ohio statutes governing imposition of consecutive sentences (Appellant’s Brief, State Court

 Record, ECF No. 10, PageID 129-30). No mention is made of the Eighth Amendment or any

 federal case law. The Ohio consecutive sentencing statutes, while intended in a very general way

 to serve the same purpose as the Cruel and Unusual Punishment Clause of making punishment

 proportional the offense, do not embody federal constitutional norms for deciding whether

 consecutive sentences are justified.

        In deciding the relevant Assignment of Error on direct appeal, the First District certainly

 did not evince an understanding that it was deciding a federal constitutional claim. It held:

                In his fourth assignment of error, Hawkins contends that the trial
                court erred in imposing excessive consecutive prison terms. But
                under R.C. 2953.08(D), we are precluded from reviewing whether
                the sentences were excessive. See State v. Spurling, 1st Dist.
                Hamilton No. C-060087, 2007-Ohio-858, ¶ 15.

                We can review whether the proper findings were made justifying the
                imposition of consecutive sentences. State v. Davis, 1st Dist.
                Hamilton No. C-140351, 2015-Ohio-775, ¶ 4-9. The record shows
                that the trial court made the proper findings to impose consecutive
                sentences and incorporated them in the judgment entry. See State v.
                Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659,
                syllabus; State v. Thomas, 1st Dist. Hamilton No. C-140070, 2014-
                Ohio-3833, ¶ 5-9. Therefore, we overrule Hawkins's fourth
                assignment of error.

 State v. Hawkins, 2019 Ohio App. LEXIS 3517. The Magistrate Judge concludes Hawkins


                                                  10
Case: 1:20-cv-00014-DRC-MRM Doc #: 21 Filed: 12/01/20 Page: 11 of 13 PAGEID #: 400




 procedurally defaulted on his Eighth Amendment claim by not fairly presenting it to the First

 District as a federal constitutional claim.

        Alternatively, the claim is without merit. Regarding proportionality of sentence to crime

 in the Eighth Amendment context, the Supreme Court has held:

                   The Eighth Amendment proportionality principle also applies to
                   noncapital sentences. In Rummel v. Estelle, 445 U.S. 263, 63 L. Ed.
                   2d 382, 100 S. Ct. 1133 (1980), we acknowledged the existence of
                   the proportionality rule for both capital and noncapital cases, id., at
                   271-274, and n. 11, but we refused to strike down a sentence of life
                   imprisonment, with possibility of parole, for recidivism based on
                   three underlying felonies. In Hutto v. Davis, 454 U.S. 370, 374, 70
                   L. Ed. 2d 556, 102 S. Ct. 703, and n. 3 (1982), we recognized the
                   possibility of proportionality review but held it inapplicable to a 40-
                   year prison sentence for possession with intent to distribute nine
                   ounces of marijuana. Our most recent decision discussing the
                   subject is Solem v. Helm, 463 U.S. 277, 77 L. Ed. 2d 637, 103 S. Ct.
                   3001 (1983). There we held that a sentence of life imprisonment
                   without possibility of parole violated the Eighth Amendment
                   because it was "grossly disproportionate" to the crime of recidivism
                   based on seven underlying nonviolent felonies. The dissent in Solem
                   disagreed with the Court's application of the proportionality
                   principle but observed that in extreme cases it could apply to
                   invalidate a punishment for a term of years. Id., at 280, n. 3. See also
                   Hutto v. Finney, 437 U.S. 678, 685, 57 L. Ed. 2d 522, 98 S. Ct. 2565
                   (1978) (dicta); Ingraham v. Wright, 430 U.S. 651, 667, 51 L. Ed. 2d
                   711, 97 S. Ct. 1401 (1977) (dicta).

 Harmelin v. Michigan, 501 U.S. 957, 997-998 (1991). The Sixth Circuit “adheres to the ‘narrow

 proportionality principle’ for evaluating Eighth Amendment claims articulated in Harmelin.”

 United States v. Young, 847 F.3d 328 (6th Cir. 2017), citing United States v. Graham, 622 F.3d

 445, 452 (6th Cir. 2010); United States v. Hill, 30 F.3d 48, 50-51 (6th Cir. 1994).

        A twenty-year sentence within a range agreed to by the offender is not simply not a

 disproportionate sentence for an intentional killing. Ground Four should therefore be dismissed

 with prejudice.




                                                     11
Case: 1:20-cv-00014-DRC-MRM Doc #: 21 Filed: 12/01/20 Page: 12 of 13 PAGEID #: 401




 Ground Five: Failure to Replace Appointed Counsel


        In his Fifth Ground for Relief, Hawkins claims the trial court violated his right to effective

 assistance of counsel when it refused to replace his appointed attorneys. Although Hawkins cites

 the Eighth Amendment, the right to counsel is guaranteed by the Sixth Amendment.

        Hawkins raised this claim as part of his Fifth Assignment of Error on direct appeal, but the

 First District refused to reach it for decision because it involved matters outside the appellate

 record. State v. Hawkins, 2019 Ohio App. LEXIS 3517 at *7.

        Respondent asserts this Ground for Relief is procedurally defaulted because Hawkins never

 properly raised it in a collateral attack on the judgment (Return, ECF No. 11, PageID 357).

 Hawkins’ Reply addresses the merits of this claim, but says nothing about any presentation of it

 after appeal (Reply, ECF No. 19, PageID 383).

        Under Ohio law a claim that a conviction is unconstitutional that could not be presented on

 the record on direct appeal must be presented in a petition for post-conviction relief, supported by

 the evidence outside the appellate court record on which the defendant relies. A § 2953.21 petition

 may be brought to raise constitutional questions which depend on material outside the record on

 direct appeal. State v. Milanovich, 42 Ohio St. 2d 46 (1975); Saylor v. Overberg, 608 F.2d 670

 (6th Cir. 1979); State v. Gibson, 69 Ohio App. 2d 91 (Cuyahoga Cty. 1980). Because the time

 within which Hawkins could have filed a petition for post-conviction relief has now expired, he

 has procedurally defaulted his Fifth Ground for Relief and it should be dismissed with prejudice.




                                                 12
Case: 1:20-cv-00014-DRC-MRM Doc #: 21 Filed: 12/01/20 Page: 13 of 13 PAGEID #: 402




 Conclusion



        On the basis of the foregoing analysis, the Magistrate Judge respectfully recommends that

 the Petition herein be dismissed with prejudice. Because reasonable jurists would not disagree

 with this conclusion, it is also recommended that Petitioner be denied a certificate of appealability

 and that the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and

 should not be permitted to proceed in forma pauperis.



 December 1, 2020.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Because this document is being served by mail, three days are added under
 Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
 accompanied by a memorandum of law in support of the objections. A party may respond to
 another party’s objections within fourteen days after being served with a copy thereof. Failure to
 make objections in accordance with this procedure may forfeit rights on appeal.




                                                  13
